t c summary opinion united_states tax_court alicia m elias petitioner v commissioner of internal revenue respondent docket no 3144-03s filed date alicia m elias pro_se thomas d greenaway for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the sole issue for decision is whether petitioner is entitled to relief from joint liability under sec_6015 for federal_income_tax some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was pismo beach california petitioner married lee e elias mr elias in date they were divorced in the latter part of they had two children of their marriage petitioner and mr elias filed a joint federal_income_tax return for the year at issue in the notice_of_deficiency which was issued jointly to petitioner and mr elias respondent determined a deficiency of dollar_figure in federal_income_tax for the deficiency is essentially based on the disallowance of deductions for various schedule c profit or loss from business_expenses claimed on the return in connection with the self-employed activity of mr elias as an agent for state farm insurance state farm petitioner was not involved in this activity although both petitioner and mr elias had been engaged with state farm in different capacities from the time of their marriage during petitioner was employed as a claims adjuster for state farm in the latter part of mr elias discontinued his insurance agency business to become an insurance consultant for state farm in this latter position mr elias was an employee throughout the years petitioner continued in her employment as a claims adjuster for state farm in the latter part of the year mr elias became ill with viral encephalitis a serious illness that resulted in his becoming totally and permanently disabled his employment with state farm ended and likewise petitioner in date terminated her employment with state farm the notice_of_deficiency for referred to earlier was issued after petitioner and mr elias were divorced mr elias filed a petition with this court challenging the deficiency in docket no petitioner in this case also filed a petition and challenged the deficiency and further alleged that if the determinations in the notice_of_deficiency were sustained she should be relieved from joint liability under sec_6015 in lieu of proceeding to trial on the various determinations in the notice_of_deficiency petitioner and respondent agreed in a stipulation that petitioner would be bound by the outcome the decision to be rendered in the case of mr elias docket no to the extent the deficiency did not exceed dollar_figure the deficiency determined in the notice_of_deficiency prior to trial of this case mr elias settled his case and a decision was entered in that case for a deficiency of dollar_figure as a result of the closing of the case of mr elias and the stipulation of petitioner in this case to be bound by the outcome in the case of mr elias the deficiency in this case is not at issue the sole issue is whether petitioner is entitled to relief from joint liability under sec_6015 for the deficiency of dollar_figure for tax_year a notice of filing of petition and right to intervene mandated by rule a was served by respondent on mr elias 115_tc_118 mr elias has not intervened in this case nor was he a witness at trial the sole issue heard at trial was petitioner’s sec_6015 claim for relief generally married taxpayers may elect to file jointly a federal_income_tax return sec_6013 each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability under sec_6015 or if eligible may seek an allocation of liability under sec_6015 sec_6015 if relief is not available under sec_6015 or c a requesting spouse may seek equitable relief under sec_6015 sec_6015 a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency sec_6015 and c 120_tc_62 consequently if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under either subsection 120_tc_137 121_tc_73 block v commissioner supra in this case there is a deficiency in tax consequently petitioner can be considered for relief under sec_6015 as well as sec_6015 or f under sec_6015 a taxpayer is entitled to full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that he or she did not know and had no reason to know that the other spouse understated the tax on the return sec_6015 in this case the adjustments in the notice_of_deficiency all related to the self-employed business activity of mr elias as an agent for state farm and more specifically the disallowance of certain deductions claimed on the return relating to that activity essentially the disallowed items included expenses for travel meals and entertainment respondent determined upon examination of receipts provided by petitioner that the disallowed expenses included meals petitioner had consumed trips that she took and gasoline all of which respondent determined were personal expenses that were unrelated to mr elias’s insurance agency activity some of the expenses were for family trips to disneyland a popular resort located in california and other personal expenses by petitioner’s stipulation to be bound in mr elias’s case petitioner in effect conceded respondent’s determinations for and the reasons for the disallowance of such items as trade_or_business_expenses although petitioner in this case did not challenge these determinations her contention is that she did not know and had no reason to know that these items had been claimed as trade_or_business_expenses on their joint_return petitioner knew the personal nature of these underlying transactions giving rise to the deficiency in levy v commissioner tcmemo_2005_92 the court held that the standard to be applied in such a situation is whether a reasonably prudent taxpayer under the circumstances of the spouse requesting relief at the time of signing the return could be expected to know that the tax_liability on the return was erroneous or that further investigation was warranted at trial petitioner admitted that she had a college degree in business consequently the court is satisfied that petitioner based on her educational background as well as her own business experience knew or should have known the nature of expenses that could or could not be deducted in determining the net_income of an activity subject_to an income_tax on its net profits moreover the court notes that some of these expenses personally benefited petitioner consequently it would not be inequitable in the court’s view to hold petitioner liable for the tax_deficiency arising from deduction of these personal expenses the court concludes that petitioner is not entitled to relief under sec_6015 the court next addresses whether petitioner is entitled to relief under sec_6015 sec_6015 provides relief from joint liability for spouses either no longer married legally_separated or living separate and apart generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 sec_6015 places the burden_of_proof with respect to establishing the portion of the deficiency allocable to the electing spouse upon such spouse an election is not valid if the commissioner demonstrates that the electing spouse had actual knowledge of an item giving rise to the deficiency sec_6015 as noted earlier the disallowed expenses in this case related to nonbusiness travel and entertainment_expenses some of which benefited petitioner personally thus if petitioner had filed a separate_return she could not have claimed a deduction for such expenses because they were not incurred_in_a_trade_or_business and were personal the court is satisfied from the record that respondent demonstrated that petitioner had actual knowledge that the expenses claimed as deductions on the joint_return were personal in nature and were not deductible sec_6015 petitioner therefore is not entitled to relief under sec_6015 the final area in which petitioner can be considered for relief is sec_6015 this court has jurisdiction to review the commissioner’s denial of a requesting spouse’s request for equitable relief under sec_6015 to prevail the taxpayer must establish that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion washington v commissioner supra pincite 115_tc_183 affd 282_f3d_326 5th cir pursuant to sec_6015 the commissioner has issued guidelines setting out threshold conditions that must be met before a request for relief under sec_6015 can be considered the guidelines that are applicable to this case are set out in revproc_2003_61 sec_4 2003_2_cb_296 this rev_proc is applicable to requests for relief that were pending on date as to which no preliminary determination_letter had been issued as of that date respondent agrees that in this case no preliminary determination_letter had been issued on date and therefore petitioner’s request should have been considered under revproc_2003_61 however in a trial memorandum respondent acknowledged that petitioner’s claim for relief under sec_6015 was considered under revproc_2000_15 sec_4 2000_1_cb_447 and relief was denied on the basis that none of the relevant factors to be considered under revproc_2000_15 weighed in favor of petitioner respondent agrees that revproc_2003_61 includes another factor that is not a factor to be considered under revproc_2000_15 that additional factor in revproc_2003_61 is an additional threshold condition that must be met by the taxpayer before an application_for equitable relief can be considered the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return the ‘nonrequesting spouse’ unless one of certain other exceptions applies--none of which exists in this case respondent points out that the expense items on the return that were disallowed were personal expenses of both petitioner and her spouse and came within the contemplation of this provision of revproc_2003_61 therefore respondent argues that this requirement of revproc_2003_61 works against petitioner’s entitlement to relief because the expense items in question were for her personal expenses meals she ate trips she took and gasoline purchased for personal_use and therefore constituted a forfeiture of petitioner’s right to be considered for equitable relief under sec_6015 the court agrees with that argument petitioner is not entitled to relief under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
